Citation Nr: 1206797	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  11-21 247	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for hypertension, also claimed as secondary to cold injury sequelae and/or the service connected disability of posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars

ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1950 to March 1953. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

For the purposes of this appeal, the Board notes the Veteran has been service connected for PTSD at 70 percent rating, effective October 20, 2008; cold injury sequelae right upper extremity; cold injury sequelae left lower extremity; cold injury sequelae left upper extremity; cold injury sequelae right lower extremity all at 30 percent rating, effective April 5, 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hypertension is not secondary to his service connected PTSD or cold injury sequelae, and was not incurred in service or otherwise related to service, or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for hypertension, also claimed as secondary to cold injury sequelae and/or PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In June 2009, the agency of original jurisdiction (AOJ) provided the notice letter required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.  This letter also provided the Veteran with the notice pursuant to Dingess.

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical treatment records and providing VA examinations.   Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as hypertension, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a). 

In addition, the regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that it appears that the Veteran's much of the Veteran's service treatment records are absent from the claims file.  Despite attempts by the VA, these records have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Because the Veteran's service treatment records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater, with a diastolic blood pressure of less than 90mm.  Id. 

Competent medical evidence showing current diagnosis for hypertension has been received.  Accordingly, the remaining question is whether current hypertension is related to service. 

The Veteran contends that he currently suffers from hypertension which started during service.  Specifically, the Veteran contends his hypertension is related to his service connected PTSD and cold injury sequelaes. 

The Veteran's limited service treatment records reflect normal blood pressure readings and no diagnosis or treatment for hypertension.  The Board notes that there were no instances his systolic blood pressure was 160 or greater or diastolic blood pressure was 90 or greater.  The evidence does not indicate that he was treated with any hypertension controlling medication.  

According to the post-service treatment records, the Veteran was afforded a VA examination in October 2010 where his wife reported the Veteran was diagnosed with hypertension in 1991 and is currently being treated with medication.  A physical examination reveal the Veteran's blood pressure was 139/70, 138/64, and 135/69.  A diagnosis of hypertension was confirmed.  Upon physical examination and a review of the evidence within the claims file, the VA examiner opined, "[i]t is less likely as not this [V]eteran's hypertension is caused by, or is a result of, generalized axonal polyneuropathy as 2nd to cold injuries to the upper and lower extremities... There is no cause or relationship found in the medical literature between to support hypertension and generalized axonal polyneuropathy as 2nd to cold injuries to the upper and lower extremities.  This [V]eteran's most likely cause of his hypertension is his obesity and sedentary lifestyle - being bedridden." 

The Veteran submitted an examination report and opinion from a private doctor, Dr. J. Idicula, who confirmed the Veteran's diagnosis of hypertension and noted the Veteran was completely bed bound.  Dr. Idicula noted the Veteran's history of cold injury during his military service in Korea and a history of axonal polyneuropathy due to trench foot, PTSD, and hearing loss.  The Veteran's blood pressure was at 124/70.  Dr. Idicula stated it was his "expert opinion that the [Veteran's] hypertension and hypertensive heart disease can be clearly attributed to the trauma he suffered in the Korean theatre and his current cardiac status including congestive heart failure can also be clearly attributed to the hypertension and also possible exposure to beriberi due to vitamin B1 deficiency in the Korean theatre."

The Veteran underwent another VA examination in August 2011 where due to cognitive impairment, the Veteran's wife reported a history of hypertension.  The examiner noted that "[a]t the time of this interview, documentation of history, severity and frequency of reported symptoms has been reviewed with the [V]eteran for accuracy and verified by the [V]eteran as correct prior to [V]eteran's departure."  There was no history of hypertensive renal disease, stroke, nosebleed related to his hypertension.  It was determined the Veteran's headaches were related to the hypertension and continuous medication was required for control of the hypertension.  The Veteran's blood pressure was 139/92, 141/78, and 133/74.  Upon physical examination and a review of the evidence within the claims file, the VA examiner determined the etiology of the Veteran's hypertension cannot be resolved (to include as related to PTSD) "without resort to mere speculation" as it was noted November 2008 was the "first evidence of essential [hypertension] under impression by the psychologist which was noted as treated with atenolol."   The VA examiner further noted: 

Although epidemiologist data indicate a strong and consistent link between hypertension and PTSD, this does not mean that PTSD is the cause of [hypertension].  The [Veteran] [has] several known associated risk factors for the development of [hypertension]: [m]orbid obesity, untreated sleep apnea, former long [history of] tobacco use and family [history of] heart [disease].  There are far too many variables, risk factors and undetermined etiologies for [hypertension] for this examiner to offer a medical opinion for the question posed above without resorting to mere speculation.  There is a lack of research that controls for other complicating variables (such as smoking) in a sufficient manner to conclusively identify PTSD as a sufficient risk factor for establishing the causative link in one individual.

While the evidence indicates that the Veteran has been diagnosed and treated for  hypertension, and the Veteran submitted a positive nexus opinion from a private doctor, the Board finds that service connection is not warranted, however, because the preponderance of the objective medical evidence does not establish that his hypertension is related to service or any other disorder secondary to service.   The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of hypertension and service.  Specifically, the October 2010 VA examination provides a negative nexus opinion as to the question of etiology between the Veteran's hypertension and his cold injury sequelae and the August 2011 VA examination could not relate the Veteran's condition to PTSD without speculation.  There is also no evidence suggesting that hypertension was diagnosed within a year of the Veteran's separation from service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.

In comparing positive and negative evidence, the Board may favor the opinion of one competent medical professional over that of another, as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

While Dr. J. Idicula does provide a positive nexus opinion, the Board, however, finds that the October 2010 and August 2011 VA examination reports are more probative.  The VA examiners' opinions were based on review of the claims folder, including the Veteran's service and post-service treatment records, and their opinions thoroughly discusses the Veteran's pertinent objective medical history.  The VA examiners offered detailed explanations of the rationale for the opinions that incorporates both the facts of the Veteran's case and the pertinent medical principles.   Given the VA examiners' access to the claims folder and the thoroughness and detail of the opinions, the Board finds these opinions to be highly probative to determining whether service connection for hypertension is warranted. 

The rationale provided by Dr. Idicula for the opinion rendered is of little probative value.  Id. at 300-01.  It does not appear Dr. Idicula reviewed the Veteran's record in its entirety.  In addition, a clear rationale was not provided supporting his opinion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, an opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In the present case, no rationale or discussion was provided as to how these opinions were reached.  As such, the Board does not find this opinion to be probative.

The Board recognizes the August 2011 VA examiner determined the Veteran's hypertension could not be attributed to his service connected PTSD without resorting to speculation.  The Board is unable to grant a claim based on speculation.  See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility); Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation). 

However, it is pointed out that when an examiner is asked to render an etiology opinion determines that she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke[ ] the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 8. 

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 9.  "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed."  Id. at 10. 

In this case, the Board finds that all available, pertinent medical information was presented to, and considered by, the August 2011 VA examiner.  The VA examiner conducted a thorough examination of the Veteran and reviewed the Veteran's lay statements regarding his hypertension, as well as the evidence within the claims file. 

Furthermore, the United States Court of Appeals for the Federal Circuit has determined that a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  In this case, a diagnosis of hypertension occurred many years after the Veteran separated from service.  The Veteran's wife reported that he was first diagnosed and treated for hypertension in 1991 (the Board finds this is the earliest possible date of diagnosis), which is approximately 38 years after separation from service.  In addition, the Veteran has not submitted any competent, objective, medical evidence relating his condition to service or his service connected PTSD or cold injury sequelae, and although he has reported that such a link exists, as a layperson, he is not competent to comment on the etiology of a medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Although the Board is sympathetic to the Veteran's claim and appreciates his honorable service, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Should the Veteran wish for further review, he is free to resubmit his claim with any addition evidence to the RO.  Consequently, in light of the lack of competent evidence supporting the claim, service connection must be denied as to hypertension.


ORDER

Entitlement to service connection for hypertension, also claimed as secondary to cold injury sequelae and/or the service connected disability of PTSD, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


